Arterburn, C.J.
Concurring.
I concur only in the result in the majority decision in this case for the reason that it relies upon the case of Trustees of Indiana University v. Williams (1969), 252 Ind. 624, 251 N. E. *4802d 439. I dissented in that case where hearsay testimony was admitted over objections. The question there was the value of real estate, and one appraiser stated that he did not consider the sale of certain alleged comparable real estate for the reason that the seller told him he sold in distress and was in need of money. It is argued in that case that the hearsay testimony was admissible, because the truth of what was said was not in issue. With this I cannot agree, since the existence of a distressed sale of a comparable property certainly was in issue and the opposing party should have a right to confront the one making such a statement and cross-examine such a party.
I otherwise concur in the majority opinion.
Note. — Reported in 269 N. E. 2d 759.